Filed 5/24/16 P. v. Miller CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C080434

         v.                                                                     (Super. Ct. No. CM042907)

JONATHAN MICHAEL MILLER,

                   Defendant and Appellant.




         Appointed counsel for defendant Jonathan Michael Miller asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         In the early morning hours of May 10, 2015, law enforcement officers stopped
a truck driven by defendant. Defendant appeared nervous and did not have the truck’s



                                                             1
registration or insurance information. He admitted having a knife in his pocket as he
exited the truck, and he consented to a search of his person. The officers found a .38-
caliber revolver loaded with five live rounds in a shoulder holster under defendant’s left
armpit.
       An information charged defendant with possession of a firearm by a convicted
felon (Pen. Code, § 29800, subd. (a)(1) -- count one),1 possession of a firearm with a
prior violent conviction (§ 29900, subd. (a)(1) -- count two), and possession of
ammunition by a person prohibited from possessing a firearm (§ 30305, subd. (a)(1) --
count three). It was further alleged that defendant had two prior serious or violent felony
strikes within the meaning of section 667, subdivision (d), and section 1170.12,
subdivision (b).
       On May 28, 2015, defense counsel declared a doubt as to defendant’s competency
to stand trial. The trial court suspended criminal proceedings pursuant to section 1368
and ordered an examination of defendant’s mental competence. On June 25, 2015, the
trial court held a competency hearing, found defendant competent to stand trial, and
reinstated criminal proceedings.
       Defendant pleaded no contest to possession of a firearm by a convicted felon and
admitted a prior strike, namely a 2001 conviction under section 288, subdivision (a).
The remaining charges were dismissed and the prosecutor agreed not to amend the
information to allege two prior prison terms. (§ 667.5.)
       The trial court sentenced defendant to the upper term of three years, doubled to six
years for the prior strike. The trial court also imposed various fines and fees and awarded
defendant 276 days of presentence credit. Defendant did not obtain a certificate of
probable cause. (§ 1237.5.)




1 Undesignated statutory references are to the Penal Code.


                                             2
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                        /S/
                                                   Mauro, J.



We concur:



      /S/
Raye, P. J.



     /S/
Hoch, J.




                                              3